IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


FARIDA B. RAHMAN,             : No. 494 MAL 2014
                              :
                Petitioner    : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
HICKORY HILLS PROPERTY OWNERS :
ASSOCIATION,                  :
                              :
                Respondent    :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.